FOURTH DIVISION
                             REESE, P.J.,
          MARKLE, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      April 13, 2021



In the Court of Appeals of Georgia
 A21A0122. BROWN v. BROWN.

      PHIPPS, Senior Appellate Judge.

      Pamela Gadams Brown (the “mother”) appeals from the trial court’s order

denying her request for declaratory judgment and awarding Brent Murdock Brown

(the “father”) attorney fees under both OCGA §§ 9-15-14 and 19-9-3 (g).1 Because

the trial court erred in denying the mother’s request for declaratory judgment, we

reverse the trial court’s order in that regard, and we reverse the trial court’s award of

OCGA § 9-15-14 (b) attorney fees based on the mother’s pursuit of the declaratory

judgment action. We further find that the trial court erred in its award of attorney fees




      1
       The mother initially filed an application for discretionary appeal, which this
Court granted. See Brown v. Brown, Case No. A20D0439 (granted Aug. 3, 2020).
under OCGA § 19-9-3 (g), and we vacate that award and remand the case for the

court to re-consider its attorney fee award under that statute.

      The record shows that the mother and the father were previously married and

have two children together, who were born in 2008 and 2011. The parties divorced

in 2015 pursuant to a final judgment and decree of divorce. The divorce decree

awarded joint legal and physical custody of the children to the parties, and provided

that they would share parenting time under a parenting plan, which was incorporated

into the decree. The parenting plan included a provision for “SUMMER VACATION

WEEKS” which stated:

      Each parent shall be entitled to two consecutive weeks of uninterrupted
      parenting time with the minor children during the children’s summer
      vacation from school. Father shall have the first choice of dates for his
      summer vacation with the children in all odd-numbered years, with
      Mother having the first choice of dates in all even-numbered years. The
      party with the first choice of dates shall notify the other party of his or
      her selection of dates by April 1st of each year, while the party with the
      second choice of dates shall notify the other party of his or her selection
      of dates by April 15th of each year.



      The mother admits that the parties – by mutual agreement – deviated from the

parenting plan by taking non-consecutive summer time from 2015 through 2018.

However, in early 2019, the mother told the father that she intended to take the

                                          2
children on a summer trip to Africa and requested that he select his two weeks

pursuant to the parenting plan for planning purposes. When the parties could not

resolve the issue, the mother filed a “petition for modification of child custody and

visitation[,] and motion for declaratory judgment.”2 Regarding the motion for

declaratory judgment, the mother asserted that in 2017, the last time the father

selected his summer vacation weeks before her under the parenting plan, he selected

six separate or non-consecutive days throughout the summer, which was inconsistent

with the parenting plan directive for each party to select two consecutive weeks of

uninterrupted parenting time. The mother requested that the trial court (a) “admonish

Father that he must pick weeks, not days, which is consistent with the spirit and

language of the Parenting Plan,” and (b) “interpret and emphasize that the Summer

Vacation Weeks of the Parenting Plan be taken in weekly increments, not daily

increments.” The mother also requested attorney fees.

      The father filed an answer opposing all of the mother’s requests for relief. In

response to the mother’s motion for declaratory judgment, the father asserted that the

parenting plan offers the parties “two consecutive weeks” with the children during


      2
        The mother subsequently withdrew her request to modify the custody
provisions of the divorce decree.

                                          3
the summer without any further definition of how those weeks are allocated or

exercised, which was demonstrated by the fact that the parties had never exercised

two “consecutive” weeks. The father counterclaimed for attorney fees and litigation

expenses pursuant to OCGA §§ 9-15-14 and 19-9-3, asserting that while he had made

efforts to resolve the issue with the mother, she had engaged in abusive litigation

tactics, pursued unreasonable positions in litigation, and refused to participate in

cooperative co-parenting efforts and settlement discussions.

      The mother filed a request for emergency relief seeking a temporary

modification of summer visitation to enable her to take the children on the trip to

Africa, but the trial court denied the motion. The May 16, 2019 order, which was

prepared by the father’s attorney, specifically noted that the summer vacation

provision of the parenting plan was “currently in dispute.”



      On April 29, 2020, the trial court held a final hearing on the mother’s request

for declaratory judgment. At the hearing, the mother’s counsel stated that she would

be introducing evidence regarding the declaratory judgment, to which the court

responded, “[m]y understanding is that [the father is] not opposing that. Essentially

consent to it? Isn’t that right[?]” The mother’s counsel agreed, but stated that she was

                                           4
going to put up evidence “to show the judge what the issue is with the declaratory

judgment[,]” in defense of the father’s request for attorney fees, and in support of the

mother’s request for attorney fees.

       According to the mother, although the father said that he did not dispute the

language of the parenting plan, his actions showed otherwise, and she still needed the

trial court to rule on her declaratory judgment action and clarify that the summer

vacation weeks parenting plan language required the parties to select two

consecutive, uninterrupted weeks during the summer. The mother testified that she

sought declaratory judgment because she was unable to plan summer trips because

the father was not being flexible; he believed that he did not have to take two

consecutive summer weeks, and he wanted the children to participate in swimming

for five weeks every summer. The mother told the trial court, “I’m really afraid to be

flexible and do the weeks part because we will walk away, and this will happen again,

and I think we are both really tired of litigation. . . . I was flexible before, a week here

and a week there, but I think that we need to follow the letter of the law.”

       The father and his counsel asserted that they did not contest the parenting plan

language, had told the mother repeatedly that they did not contest the language, and

yet the mother still pursued her action. The father’s counsel specifically stated, “[w]e

                                             5
are not contesting what the parenting plan says. It says two consecutive weeks.”

However, both the father and his counsel argued that the parties had never followed

the parenting plan language until the mother filed her declaratory judgment action.

And, the father repeatedly testified that he selected his summer dates so the children

could participate in swimming and other activities.

      Evidence presented at the hearing showed that in March 2017, after the father

selected six separate days throughout the summer and stated that he would select his

remaining eight days after the mother selected her days, the mother insisted that the

“summer vacation weeks” provision of the parenting plan required the parties to

select two weeks of consecutive time with the children; the plan did not allow the

parties to choose random days. She requested that the father “please pick your weeks,

and I will still take July 22nd-29th and then after you pick your two weeks, I will pick

another.” The father replied that he disagreed with the mother’s view of the plan, and

he would not change his selections.3 On April 9, 2018, the father sent an email to the

mother stating that he had not received the mother’s summer dates, which had been

due on April 1, and selecting six separate summer days and a week in early August.

      3
        The father’s email reads: “It does not state that it states we can have two
consecutive weeks don’t like it file a complaint otherwise I’m not changing the
thing[.]”

                                           6
       The father’s counsel noted in a February 2019 letter that the father would agree

to language that the summer parenting plan must be exercised in seven-day periods

if the mother agreed to remove language from the plan that the father could not

schedule extracurricular activities during her parenting time. In March 2019, the

father notified the mother that he was selecting three days in May, four days in July,

and a week in August. The mother’s counsel informed the father’s counsel that the

father’s selections were “NOT acceptable” under the parenting plan, and requested

that the father select two consecutive weeks of summer parenting time. The father’s

counsel replied: “We disagree with your interpretation of the summer schedule

outlined in the Parenting Plan, as the parties have never exercise[d] two consecutive

weeks in a row with the children.” The email noted once again that although the

father did not agree with the mother’s interpretation of the Parenting Plan, he would

select a seven consecutive day period if the mother agreed to allow the children to

participate in swim meets.

       In April 2019, the mother sent the father an email in which she offered July 22-

August 5 or July 5-18 as her two consecutive summer weeks with the children. The

mother’s attorney also sent a letter attempting to settle the issues, but the parties could

not agree on terms. In fact, the father was only willing to agree that the summer

                                            7
vacation weeks would be exercised in seven-day periods. The father’s attorney sent

a letter proposing that each party have an additional week of summer vacation, raising

each party’s uninterrupted summer weeks from two weeks to three weeks, and that

each party could exercise two of the weeks consecutively. The letter further stated

that the father was willing to let the mother have first choice of weeks every summer

as long as the mother agreed that the children could participate with the father in the

five swim meets during the summer.

      On August 27, 2019, the mother’s counsel sent the father’s counsel an email

stating that, according to the mother, the parties “have agreed to cancel today’s

mediation and that everyone is going to dismiss their actions and kick the can down

the road. Please confirm[.]” The father’s counsel responded that the father agreed to

forego mediation, but he reserved his right to request attorney fees. To which the

mother’s counsel replied that if the father was reserving his request for attorney fees,

then so was the mother, and she wanted to be heard on her request for declaratory

judgment regarding summer vacation weeks.



      On October 1, 2019, the mother’s counsel sent the father’s counsel an email

stating that it was counsel’s “understanding that [the parties] want to mutually

                                           8
dismiss. Please confirm.” On October 2, 2019, the father’s counsel responded that the

father was forced to spend nearly $25,000 on an “emergency issue” that was denied

by the court and still wanted to pursue attorney fees. As for the mother’s intention to

pursue declaratory judgment, the letter stated,

      We are not disputing the Parenting Plan says what it says. [The father’s]
      only issue is that neither party has ever requested 2 consecutive weeks
      during the summer, but that’s irrelevant to your request for declaratory
      judgment. You can certainly move forward on the Motion for
      Declaratory Judgment, but we are not contesting it.

The letter also indicated that the father would dismiss his counterclaim in exchange

for $15,000 in attorney fees. The father, however, subsequently withdrew his offer

of settlement.

      On April 9, 2020, the father’s counsel sent a letter to the mother’s counsel

reiterating that the father was not disputing the declaratory judgment:

      As I told you in August of 2019, [the father] is not disputing the
      language of the parenting plan. There is no need for declaratory relief on
      that subject; yet [the mother] has not withdrawn her petition. . . .
      Frankly, we are confused as to why [the mother] is proceeding with this
      case and what she hopes to accomplish. . . . We are happy to enter into
      a consent order on the declaratory judgment issue to reduce costs.

However, on April 15, 2020, the father sent an email to the mother selecting his

summer dates: (a) July 27-August 4 if camp is cancelled; or (b) July 22 and July 23


                                          9
if camp is NOT cancelled. In an April 21, 2020 letter from the mother’s counsel to the

father’s counsel, the mother stated that she had waited to respond to the father’s letter

      in hope that the issues would be resolved at mediation and to see if [the
      father] would select two consecutive weeks for this summer by his April
      15th deadline. He did not, leading me to believe he still does not
      understand and disputes the clear meaning of the Parenting Plan.
      Despite your claim that you conceded the declaratory
      judgment/Parenting Plan language issue for the first time on October
      2nd, it is obvious to me that there is still a dispute.



      Following the hearing, the trial court issued an order (a) denying the mother’s

request for declaratory judgment, and (b) awarding the father attorney fees pursuant

to OCGA §§ 9-15-14 (b) and 19-9-3 (g). In denying the mother’s request for

declaratory judgment, the court concluded that

      [t]he Parenting Plan permits each party “up to”4 two (2) consecutive
      weeks of parenting time with the children during the summer, but there
      is no requirement that each party exercise two (2) full consecutive and
      uninterrupted weeks of summer parenting time. Further, there is no
      requirement in the Parenting Plan that either party must select his or her
      summer parenting time in weeks, rather than days. Petitioner testified at
      the final hearing that she wanted the declaratory judgment to state that
      each party is required to select his or her summer weeks in two (2) week

      4
        While the trial court quoted the words “up to” as if they are in the text of the
parenting plan, these words are not in the plan. The plan indicates that “[e]ach parent
shall be entitled to two consecutive weeks of uninterrupted parenting time with the
minor children during the children’s summer vacation from school.”

                                           10
      consecutive and uninterrupted blocks, which is not required by the
      Parenting Plan and thus not something the Court can therefore order as
      a declaratory judgment. Accordingly, [the mother’s] request for
      declaratory judgment is DENIED.

The mother appeals this ruling.

      1. The mother contends that the trial court erred in denying her motion for

declaratory judgment. Specifically, she argues that the trial court’s interpretation of

the parenting plan “summer vacation weeks” language not only contradicts the plain

language of the parenting plan and effectuates a modification of the plan, but

potentially strips the parent selecting second of her right to two consecutive weeks

depending on the days selected by the parent choosing first. We agree.

             The State Declaratory Judgment Act gives superior courts the
      power to declare rights and other legal relations of any interested party
      in “cases of actual controversy” under OCGA § 9-4-2 (a) and “in any
      civil case in which it appears to the court that the ends of justice require
      that the declaration should be made.” OCGA § 9-4-2 (b).

Walker v. Owens, 298 Ga. 516, 518 (783 SE2d 114) (2016) (citation omitted). The

Act is designed “to settle and afford relief from uncertainty and insecurity with

respect to rights, status, and other legal relations[.]” OCGA § 9-4-1.

      The proper scope of declaratory judgment is to adjudge those rights
      among parties upon which their future conduct depends. Such relief is
      authorized when there are circumstances showing a necessity for a
      determination of the dispute to guide and protect the plaintiff from

                                          11
      uncertainty and insecurity with regard to the propriety of some future act
      or conduct, which is properly incident to his alleged rights and which if
      taken without direction might reasonably jeopardize his interest.

Walker, 298 Ga. at 518-519 (citations and punctuation omitted). See Weaver v. Jones,

260 Ga. 493, 493 (1) (396 SE2d 890) (1990) (“A declaratory judgment is an

appropriate means of ascertaining one’s rights and duties under a contract and decree

of divorce.”) (citation and punctuation omitted). “An action for a declaratory

judgment . . . may be used to clarify the meaning or application of a previously

existing court order.” Merchant Law Firm, P.C. v. Emerson, 301 Ga. 609, 616 (2) (b)

(800 SE2d 557) (2017) (citation and punctuation omitted).

      “A trial court’s findings of fact after a declaratory judgment hearing are

analogous to a jury verdict and will not be interfered with if there is any evidence to

support them. However, we review the trial court’s conclusions of law de novo.”

Strange v. Towns, 330 Ga. App. 876, 876 (769 SE2d 604) (2015) (citation and

punctuation omitted).

      Here, the mother sought a declaratory judgment ruling that the “summer

vacation weeks” parenting plan language required the father to select consecutive

weeks, not daily increments, for his summer vacation parenting time. The father

argues that a declaratory judgment was not a proper remedy in this case because no

                                          12
actual controversy existed. According to the father, the language of the parenting plan

was not in dispute – “it says what it says.” However, as detailed above, the father

initially contended that the language in the “summer vacation weeks” provision did

not require him to select his summer visitation in a consecutive two-week block, but,

rather, it permitted him to select up to 14 random days during the summer. Although

the father later agreed with the mother’s interpretation of the “summer vacation

weeks” language requiring him to select two consecutive weeks and repeatedly

indicated he did not contest the mother’s motion for declaratory judgment, even after

that concession, the father selected nine days or two days (depending on whether

camp was cancelled) rather than a two-week, consecutive, uninterrupted block for the

summer of 2020. He also continued to emphasize to the trial court the fact that the

mother had not always selected consecutive weeks during the summer.

      In light of the father’s actions demonstrating that he did not agree with the

mother’s interpretation of the “summer vacation weeks” language in the parenting

plan, an actual controversy existed, and the mother was entitled to seek a declaratory

judgment to ascertain her rights under the divorce decree and the “summer vacation

weeks” provision of the parenting plan incorporated in that decree. Hardman v.

Hardman, 295 Ga. 732, 736 (3) (a) (763 SE2d 861) (2014).

                                          13
        In addition, the trial court’s ultimate conclusion that the “summer vacation

weeks” provision requires something completely different than what the mother

asserted (and the father claimed not to contest) is evidence that the mother’s action

presented a justiciable controversy. Despite the father’s admission that he did not

contest the mother’s motion for declaratory judgment, the trial court denied the

mother’s motion and ruled that the parenting plan language permits each party to

select “up to” two consecutive weeks of parenting time with the children during the

summer, with no obligation that a parent select parenting time in weeks rather than

days. We conclude that the trial court erroneously interpreted the plain and

unambiguous language of the “summer vacation weeks” provision in the parenting

plan.

               The meaning of [an agreement or parenting plan] incorporated
        into a divorce decree is determined according to the usual rules of
        contract construction, and the cardinal rule thereof is to determine the
        intent of the parties. Construction of a contract by the court involves
        three steps. First, if no ambiguity appears, the trial court enforces the
        contract according to its terms irrespective of all technical or arbitrary
        rules of construction. Secondly, if ambiguity does appear, the existence
        or nonexistence of an ambiguity is a question of law for the court.
        Finally, a jury question arises only when there appears to be an
        ambiguity in the contract which cannot be negated by the court’s
        application of the statutory rules of construction.

Frier v. Frier, 303 Ga. App. 20, 21 (692 SE2d 667) (2010) (citation omitted).

                                           14
      As noted above, the relevant language of the parenting plan “summer vacation

weeks” provision is as follows: “Each parent shall be entitled to two consecutive

weeks of uninterrupted parenting time with the minor children during the children’s

summer vacation from school.” We discern no ambiguity in this language.

“Ambiguity in a contract is defined as duplicity, indistinctness, or an uncertainty of

meaning or expression.” Frier, 303 Ga. App. at 21 (citation and punctuation omitted).

Giving effect to the plain meaning of the “summer vacation weeks” language in the

parenting plan, we conclude that the provision provides that each parent may select

two consecutive weeks of uninterrupted parenting time during the children’s summer

vacation. The question in this case is whether the language in the parenting plan is

sufficiently broad to give each parent, as found by the trial court, “up to” 14

additional days of visitation in the summer, which can be selected non-consecutively.

We conclude that it is not.

      The parenting plan provides for joint custody and visitation throughout the

year. The plan does not alter the custody and visitation provisions in the summer

months, except for providing that a party may select “two consecutive weeks of

uninterrupted parenting time with the minor children during the children’s summer

vacation from school.” Nothing in the parenting plan or the “summer vacation weeks”

                                         15
provision obligates each parent to take their two consecutive, uninterrupted weeks,

but neither does anything in the parenting plan or “summer vacation weeks” provision

entitle each parent, as found by the trial court, “up to” 14 additional days of parenting

time during summer vacation over and above the normal parenting schedule, instead

of two consecutive weeks of uninterrupted parenting time. We agree with the mother

that the trial court’s interpretation – essentially permitting the father to take 14

additional days of parenting time spread throughout the summer – not only potentially

forecloses the mother’s opportunity to select two consecutive weeks of uninterrupted

time during the children’s summer vacation, but also defeats the intent of the

parenting plan: to allow each parent two weeks of uninterrupted time during which

to take a vacation or otherwise spend time with the children and not worry about the

normal custody and visitation schedule.



      Moreover, if we were to read the “summer vacation weeks” language in the

parenting plan as the father and the trial court suggest, it would render the phrase

“two consecutive weeks” and the word “uninterrupted” meaningless. “It is a cardinal

rule of contract construction that a court should, if possible, construe a contract so as

not to render any of its provisions meaningless and in a manner that gives effect to

                                           16
all of the contractual terms.” Forsyth County v. Waterspace Svcs., LLC, 303 Ga. App.

623, 631 (2) (a) (694 SE2d 102) (2010) (citation and punctuation omitted).

      In fact, this Court previously has found similar language in a parenting plan

clear and unambiguous. See Park-Poaps v. Poaps, 351 Ga. App. 856, 860 (1) (833

SE2d 554) (2019). In Park-Poaps, the mother informed the father that she wanted to

take the children out of the country during a two-week period, and the father

responded that he was exercising his right under the parenting plan to select the same

two-week period as his two weeks of parenting time during the summer. Id. at 859-

860 (1). This Court held that “the father was entitled to select two consecutive weeks

of summer vacation with the children . . . and a party is entitled to rely on the plain

terms of a court order until such provisions are modified by the court[.]” Id. at 860

(1) (citation and punctuation omitted).

      The father asserts that this Court should affirm the trial court’s denial of the

mother’s motion for declaratory judgment as “right for any reason” because the father

stated he did not contest the motion. According to the father, the trial court was

obligated to deny the motion, as it did, and the reason for its denial is irrelevant. Not

only does this argument fail because, as stated above, we find that a justiciable

controversy existed regarding the parenting plan language, but the father’s argument

                                           17
neglects the fact that the trial court issued a ruling erroneously interpreting the

“summer vacation weeks” language. It is well established that the right for any reason

rule does not apply because “[w]here it is apparent that a trial court’s judgment rests

on an erroneous legal theory, an appellate court cannot affirm.” Nissan North

America, Inc. v. Walker-Jones Nissan, LLC, 345 Ga. App. 447, 455 (1) (812 SE2d

130) (2018) (citation omitted).

      The father also appears to argue that the trial court’s order can be construed as

a modification of the parenting plan. According to the father, the trial court possessed

authority to modify the parenting plan because the mother brought her motion for

declaratory judgment at the same time she filed a modification action. Pretermitting

whether the trial court could properly modify the parenting plan under the

circumstances presented in this case, it is clear from the trial court’s order that the

court was merely interpreting, not modifying, the “summer vacation weeks” language.

      The trial court’s denial of the mother’s request for declaratory judgment is

hereby reversed.

      2. The mother next asserts that the trial court abused its discretion in awarding

attorney fees to the father under both OCGA §§ 9-15-14 (b) and 19-9-3 (g) based on

its erroneous ruling regarding the motion for declaratory judgment. We agree.

                                          18
      “As a general rule, Georgia law does not provide for the award of attorney fees

even to a prevailing party unless authorized by statute or by contract.” Cothran v.

Mehosky, 286 Ga. App. 640, 641 (649 SE2d 838) (2007) (citation omitted). Here, the

father sought, and the trial court awarded, attorney fees under both OCGA §§ 9-15-14

(b) and 19-9-3 (g). We turn first to the award under OCGA § 9-15-14 (b).

      (a) OCGA § 9-15-14 (b). Pursuant to OCGA § 9-15-14 (b), a trial court may

award attorney fees if a party “brought or defended an action, or any part thereof, that

lacked substantial justification” or “was interposed for delay or harassment,” or if a

party “unnecessarily expanded the proceeding by other improper conduct.” The

statute defines “lacked substantial justification” to mean “substantially frivolous,

substantially groundless, or substantially vexatious.” OCGA § 9-15-14 (b). We

review a fee award under OCGA § 9-15-14 (b) for an abuse of discretion. Cohen v.

Rogers, 341 Ga. App. 146, 148 (2) (798 SE2d 701) (2017). “Under an abuse of

discretion standard of review, we are to review the trial court’s legal holdings de

novo, and we uphold the trial court’s factual findings as long as they are not clearly

erroneous, which means there is some evidence in the record to support them.” Id.

(citation and punctuation omitted).



                                          19
      The trial court in this case awarded $9,024.50 in attorney fees to the father

pursuant to OCGA § 9-15-14 (b), based on a finding that the mother’s pursuit of the

declaratory judgment was “substantially vexatious and/or lacking in substantial

justification.” The court explained that the father presented evidence that from August

28, 2019, through the final hearing, he incurred $9,024.50 in fees in defense of the

mother’s request for declaratory judgment, which she refused to dismiss despite his

repeated statements that he was not contesting the declaratory judgment. However,

as our discussion in Division 1 shows, the mother’s declaratory judgment action was

not substantially vexatious, it did not lack substantial justification, and the father’s

summer vacation selections indicated he did not agree with the mother’s

interpretation of the summer vacation weeks language in the parenting plan. Our

reversal of the trial court’s interpretation of the “summer vacation weeks” language

in the parenting plan shows that the mother’s pursuit of clarity was legitimate.

Accordingly, the trial court abused its discretion in awarding attorney fees under

OCGA § 9-15-14 (b), and its award under that statute is reversed. See Hardman, 295

Ga. at 739 (4) (attorney fees awarded under OCGA § 9-15-14 reversed because

declaratory judgment action did not lack substantial justification).



                                          20
      (b) OCGA § 19-9-3 (g). Under OCGA § 19-9-3 (g), a trial court may award

reasonable attorney fees, expenses of litigation, and other costs associated with a

child custody action. OCGA § 19-9-3 (g) “affords wide discretion to the trial court

to award reasonable attorney fees and expenses in child custody actions to be paid by

the parties in proportions and at times determined by the judge.” Moore v.

Moore-McKinney, 297 Ga. App. 703, 712 (4) (678 SE2d 152) (2009) (citation and

punctuation omitted).

      The trial court in this case awarded the father $19,260.00 in attorney fees and

litigation expenses pursuant to OCGA § 19-9-3 (g), finding that such fees were

reasonably and necessarily incurred by the father through August 27, 2019, in

defending against the mother’s “child custody and parenting time claims, primarily

in defense of the emergency hearing, and declaratory judgment.” The court’s order

indicates that the fees were warranted because the mother “pursued her request for

modification of custody, parenting time and declaratory judgment through August 27,

2019 when she notified [the father] that she wanted to dismiss the case”; the mother

did not withdraw her request for modification of custody, though she also did not

pursue it, when the father declined to dismiss his counterclaim for attorney fees; the

mother filed an emergency motion for modification of summer parenting time that

                                         21
was denied; the mother refused to withdraw her request for declaratory judgment; and

the court had denied or was denying all of the mother’s requests for relief.

      The mother argues that OCGA § 19-9-3 (g) attorney fee awards are not

authorized in a declaratory judgment action. The father does not dispute this

assertion, he merely argues that the mother has waived the argument because she

induced the alleged error when her counsel drafted the order.

      Contrary to the father’s argument, the order at issue indicates that it was

“[p]repared and presented by” the father’s trial counsel. While the mother’s counsel

may have redlined, reviewed, or even suggested language for a proposed order, that

does not transform an adverse ruling into a consent judgment. See generally Rude v.

Rude, 241 Ga. 454, 455 (1) (246 SE2d 311) (1978). In Rude, the Georgia Supreme

Court noted that

      [w]here a final order is “approved by” counsel for both parties in writing
      . . . [i]t is not approval of the substance (result) of the order (if it were,
      the right of appeal would be waived), but a showing that counsel has
      seen the proposed order and agrees that it contains what the court orally
      directed be included in it. Counsel’s “approval” thus is an indication of
      approval of the content or form of the order rather than its substance.




                                           22
Id. at 455 (1). Accordingly, we cannot construe the trial court’s inclusion of the

phrase “declaratory judgment” with respect to OCGA § 19-9-3 (g) attorney fees as

induced error, “surplusage” or “harmless error” as argued by the father.

      Because the trial court’s order does not limit its award of OCGA § 19-9-3 (g)

attorney fees to fees incurred by the father related to sanctionable conduct by the

mother with respect to the child custody action, it is hereby vacated, and the case is

remanded for the trial court to determine the amount of attorney fees, if any, that

should be awarded to the father based solely on any sanctionable conduct by the

mother in pursuing her child custody claims. See Hardman, 295 Ga. at 740 (4).

      Judgment reversed in part, vacated in part, and case remanded. Reese, P. J.,

and Markle, J., concur.




                                         23